DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Summary
2.    This is responsive to the claims filed 4/12/21.
3.    Claims 1 - 23 are pending.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 1 - 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 20100240436) and in view of Crawford (US 5997401) and further in view of Peterson (US 20050043082)
6.	Regarding claims 1, 8 and 15, Wilson discloses a gaming system (Abstract; FIG. 1a.and 2): 
a display device (FIG. 2, part 14 and 16); 
an input device (FIG. 2, part 24); 
a processor (FIG. 2, part 34); and 
a memory device which stores a plurality of instructions, which when executed by the processor, cause the processor to (FIG. 2, part 36 and paragraphs 37 and 38): 
for each of a plurality of plays of a primary game (paragraph 47 and FIG. 4): 
randomly determining/in response to a wager a primary game outcome comprising a plurality of primary game elements (i.e. a flashlight, a hammer and a sledgehammer as described in paragraph 50) (paragraphs 47 and 50), 
cause the display device to display the determined primary game outcome (paragraph 47 and 50; During play of the game, a random number generator is employed to determine, present and display a randomly selected outcome of the primary wagering game 360), 
determine any award (i.e. an award of 500 described in paragraph 48) associated with the determined primary game outcome (paragraphs 47, 48 and 50), and 
cause the display device to display any determined award associated with the determined primary game outcome (paragraphs 47, 48 and 50), and 
for a play of a persistent secondary game that is different from and associated with the plurality of plays of the primary game (paragraphs 50 and 51 and FIG. 6 teach the persistent secondary 
to overcome obstacles in the playing field 670 and the primary game include the feature of an attribute are collected as a result of outcomes of the primary wagering game 660, which means that the persistent secondary game is different from and associated with the plurality of plays of the primary game): 
for each of the plurality of plays of the primary game (abstract; paragraphs 8 and 50):

retain said at least one selected primary game element (paragraph 50), and 
cause the display device to display each retained primary game element (i.e. the elements shown in part 680) as part of the play of the persistent secondary game (paragraphs 50 and 51 and FIG. 6), and 
upon an occurrence of a persistent secondary game evaluation event (paragraph 51):  2Appl. No. 15/409,082 Response to Final Office Action of July 11, 2019 
determine any award associated with the retained primary game elements (paragraph 51; the bonus game played on the playing field 670 is a mining game adventure in which the 
cause the display device to display any determined award associated with the retained primary game elements (paragraph 51 and FIG. 6).  
Wilson fails to explicitly disclose the following limitation:
(for each of the plurality of plays of the primary game:), receive, via the input device, a player input of a selection of at least one of the plurality of primary game elements
Crawford teaches for each of the plurality of plays of the primary game (i.e. all the games that allow the player to save/select at least one of the plurality of primary game elements/symbols as described in abstract and Col 1, 65 – Col 2, 2): receive, via the input device, a player input of a selection of at least one of the plurality of primary game elements (Abstract and Col 1, 65 – Col 2, 2; Col 3, 25 - 34 and Col 3, 60 - Col 4, 11; the player may elect to save one or more symbols displayed for each reel position. This may be accomplished by pressing one or more buttons 48, 49, and 50 (FIG. 3) associated with each reel).
Therefore, one ordinary skilled in the art before the effective filing date of the present invention would have modified Wilson in view Crawford to 
The combination of Wilson and Crawford fail to explicitly disclose the following limitations:
a persistent secondary game that is different from and overlappingly played with the plurality of plays of the primary game
a persistent secondary game evaluation event that occurs as a result of at least one of: a retention of a designated quantity of primary game elements over at least two of the plurality of plays of the primary game, and 2Appl. No. 15/409,082 Response to Office Action of January 27, 2021a receipt, via the input device, of an input to evaluate the play of the persistent secondary game
Peterson teaches:
a persistent secondary game (i.e. the secondary game shown in part 104) that is different from and overlappingly played (overlappingly played as described in paragraph 12) with the plurality of plays of the primary game (i.e. the primary game that include reels 34a, 34b and 34c as described in paragraph 41) (FIG. 3; paragraphs 12 and 41 – 43; paragraph 12 teaches “the gaming device designates a number of prize symbols necessary to be accumulated over a plurality of primary games. The gaming device or player spins the reels to accumulate any prize symbols indicated on the reels in each primary game. The accumulated prize symbols in each of the primary games are held or saved for a designated number of primary games”, which means that the primary game (i.e. the spin reel game) and the secondary game (i.e. the game accumulating prize overlappingly played (i.e. as more instances of the primary game occurs, the primary game results continue to accumulating prize symbols for the overlapping secondary game))
a persistent secondary game evaluation event that occurs as a result of at least one of: a retention of a designated quantity of primary game elements over at least two of the plurality of plays of the primary game, and 2Appl. No. 15/409,082 Response to Office Action of January 27, 2021a receipt, via the input device, of an input to evaluate the play of the persistent secondary game (paragraph 12; paragraph 12 teaches “the gaming device designates a number of prize symbols necessary to be accumulated over a plurality of primary games. The gaming device or player spins the reels to accumulate any prize symbols indicated on the reels in each primary game. The accumulated prize symbols in each of the primary games are held or saved for a designated number of primary games”; Peterson meets the claimed limitations of “persistent secondary game evaluation event that occurs as a result of at least one of: a retention of a designated quantity of primary game elements over at least two of the plurality of plays of the primary game, and 2Appl. No. 15/409,082 Response to Office Action of January 27, 2021a receipt, via the input device, of an input to evaluate the play of the persistent secondary game” because the Peterson teaches one of two alternative limitations required by the claim)
Therefore, one ordinary skilled in the art before the effective filing date of the present invention would have modified the combination of Wilson and Crawford in view of Peterson to include the aforementioned method in order to increase player enjoyment and excitement by providing new games for gaming devices (as described by Peterson, paragraph 4).

7. 	Regarding claims 2, 9 and 16, Wilson discloses the primary game elements are randomly determined primary game elements (paragraphs 47 and 50; a random number generator is employed to determine, present and display a randomly selected outcome of the primary wagering game 360).
8.	Regarding claims 3, 10 and 17, Wilson discloses the persistent secondary game comprises a skill-based game (i.e. a skill based game wherein the Players use selection skills to select different game attributes to overcome obstacles in the playing field), wherein different player inputs (i.e. different player selections regarding the game attributes) are associated with different average expected awards for the play of the persistent secondary game (paragraph 51).
9.	  Regarding claims 4, 11 and 18, Wilson discloses the persistent secondary game evaluation event occurs upon a retention of a designated quantity of primary game elements (paragraph 26; At least one of the plurality of randomly-selected outcomes may be a start-bonus outcome, which can include any variations of symbols or symbol combinations triggering a bonus game).  
10.	Regarding claims 5, 12 and 19, Wilson discloses the retention of said at least one selected display of each retained primary game element as part of the play of the persistent secondary game includes a display of the retained primary game elements in a persistent secondary game matrix (i.e. part 680) (paragraphs 50 and 51 and FIG. 6).

12.	  Regarding claims 7, 14 and 21, Wilson also discloses at least one any determined award associated with the determined primary game outcome and any determined award associated with the retained primary game elements is selected from the group consisting of: a quantity of monetary credits, a quantity of non-monetary credits, a quantity of promotional credits, and a quantity of player tracking points (paragraphs 39, 48 and 51; The payoff may be provided in the form of points, bills, tickets, coupons, cards, etc.).  
13.	Regarding claims 22 and 23, Wilson also discloses that the method of Claim 15, which is provided through a data network and wherein the data network is an internet (paragraphs 40 and 41).

Response to Arguments
15.	Regarding claims 1 – 23, the applicant argues that the combination of Wilson and Crawford fail to teach all the newly amended limitations of the claims (Remarks, pages 8 - 11)


Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nguyen (US 20050181860).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760.  The examiner can normally be reached on M-F 9 am - 7 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715    

/KANG HU/Supervisory Patent Examiner, Art Unit 3715